IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                  January 2014 Term                      FILED
                                  _______________                     June 11, 2014
                                                                    released at 3:00 p.m.
                                                                  RORY L. PERRY II, CLERK
                                     No. 13-0195                SUPREME COURT OF APPEALS
                                                                     OF WEST VIRGINIA
                                   _______________

    LIBERTY MUTUAL INSURANCE COMPANY, a Massachusetts corporation;

             and GREG CHANDLER’S FRAME & BODY, LLC,

                 a West Virginia limited liability corporation,

                       Defendants Below, Petitioners


                                              v.

                  PATRICK MORRISEY, ATTORNEY GENERAL,

                          Plaintiff Below, Respondent


       ____________________________________________________________

                   Appeal from the Circuit Court of Kanawha County

                      The Honorable Charles E. King, Jr., Judge

                             Civil Action No. 11-C-2231


                        REVERSED AND REMANDED

       ____________________________________________________________

                              Submitted: March 25, 2014

                                 Filed: June 11, 2014


Clarence E. Martin, III, Esq.                         Patrick Morrisey, Esq.
Martin & Seibert, LC                                  Attorney General
Martinsburg, West Virginia                            Douglas L. Davis, Esq.
Counsel for Petitioner, Liberty Mutual                Assistant Attorney General
Insurance Company                                     Charleston, West Virginia
                                                      Counsel for Respondent
R. Michael Shaw, Esq.
Point Pleasant, West Virginia
Counsel for the Petitioner, Greg Chandler’s
Frame & Body, LLC


The Opinion of the Court was delivered PER CURIAM.
                              SYLLABUS BY THE COURT



              1.     “A circuit court’s entry of summary judgment is reviewed de novo.”

Syllabus Point 1, Painter v Peavey, 192 W. Va. 189, 451 S.E.2d 755 (1994).



              2.     “A motion for summary judgment should be granted only when it is

clear that there is no genuine issue of fact to be tried and inquiry concerning the facts is

not desirable to clarify the application of the law.” Syllabus Point 3, Aetna Cas. & Sur.

Co. v. Federal Ins. Co. of New York, 148 W. Va. 160, 133 S.E.2d 770 (1963).


              3.     “The primary object in construing a statute is to ascertain and give

effect to the intent of the Legislature.” Syllabus Point 1, Smith v. State Workmen’s Comp.

Comm’r, 159 W.Va. 108, 219 S.E.2d 361 (1975).


              4.     “A statutory provision which is clear and unambiguous and plainly

expresses the legislative intent will not be interpreted by the courts but will be given full

force and effect.” Syllabus Point 2, State v. Epperly, 135 W.Va. 877, 65 S.E.2d 488

(1951).


              5.     “When a statute is clear and unambiguous and the legislative intent

is plain, the statute should not be interpreted by the courts, and in such case it is the duty

of the courts not to construe but to apply the statute.” Syllabus Point 5, State v. General

Daniel Morgan Post No. 548, V.F.W., 144 W.Va. 137, 107 S.E.2d 353 (1959).



                                              i
              6.     “A statute that is ambiguous must be construed before it can be

applied.” Syllabus Point 1, Farley v. Buckalew, 186 W.Va. 693, 414 S.E.2d 454 (1992).


              7.     “Judicial interpretation of a statute is warranted only if the statute is

ambiguous and the initial step in such interpretative inquiry is to ascertain the legislative

intent.” Syllabus Point 1, Ohio County Comm’n v. Manchin, 171 W.Va. 552, 301 S.E.2d

183 (1983).


              8.     “A statute, or an administrative rule, may not, under the guise of

‘interpretation,’ be modified, revised, amended or rewritten.” Syllabus Point 1, Consumer

Advocate Division v. Public Service Commission, 182 W.Va. 152, 386 S.E.2d 650 (1989).


              9.     “In ascertaining legislative intent, effect must be given to each part

of the statute and to the statute as a whole so as to accomplish the general purpose of the

legislation.” Syllabus Point 2, Smith v. State Workmen’s Compensation Com’r, 159

W.Va. 108, 219 S.E.2d 361 (1975).


              10.     “Statutes which relate to the same subject matter should be read and

applied together so that the Legislature’s intention can be gathered from the whole of the

enactments.” Syllabus Point 3, Smith v. State Workmen’s Compensation Com’r, 159

W.Va. 108, 219 S.E.2d 361 (1975).



              11.    “Statutes which relate to the same persons or things, or to the same

class of persons or things, or statutes which have a common purpose will be regarded in

                                             ii
Pari materia to assure recognition and implementation of the legislative intent.

Accordingly, a court should not limit its consideration to any single part, provision,

section, sentence, phrase or word, but rather review the act or statute in its entirety to

ascertain legislative intent properly.” Syllabus Point 5, Fruehauf Corp. v. Huntington

Moving & Storage Co., 159 W.Va. 14, 217 S.E.2d 907 (1975).



              12.    “Statutes in pari materia must be construed together and the

legislative intention, as gathered from the whole of the enactments, must be given effect.”

Syllabus Point 3, State ex rel. Graney v. Sims, 144 W.Va. 72, 105 S.E.2d 886 (1958).




                                            iii
Per Curiam:

              The instant action is before the Court upon the appeal of Petitioners,

Liberty Mutual Insurance Company (“Liberty Mutual”) and Greg Chandler’s Frame &

Body, LLC (“Chandler’s”), from a December 13, 2012, order of the Circuit Court of

Kanawha County granting the Respondent, Patrick Morrisey, Attorney General of West

Virginia’s motion for summary judgment and motion to dismiss Petitioners’ counterclaim

for declaratory judgment. The circuit court also permanently enjoined Liberty Mutual

from requiring the use of salvage/recycled OEM crash parts when negotiating repairs for

motor vehicles in the year of the vehicle’s manufacture or in the two succeeding years

without written consent of the vehicle owner, and permanently enjoined Chandler’s from

preparing estimates for the repair of new vehicles using salvage/recycled OEM crash

parts unless it provided disclosures and obtained written consent of the vehicle owner. In

this appeal, Petitioners allege that the circuit court’s interpretation of the West Virginia

Automotive Crash Parts Act, W. Va. Code § 46A-6B-1, et seq. (1995), (“Crash Parts

Act”) was erroneous and that the circuit court erred in granting the State’s motions

without conducting further discovery.      Conversely, the State asserts that the circuit

court’s interpretation of the Crash Parts Act was proper and that Petitioners’ admission

that it required the use of salvage/recycled OEM parts without written consent was fatal

to its Rule 56(f) affidavit. Upon examination of the petition, the response, the submitted

appendices, and the arguments of counsel, we conclude that, for reasons set forth more

fully below, the circuit court’s order should be reversed and that this matter be remanded

for further proceedings consistent with this Opinion.

                                             1

                                             I.


                 FACTUAL AND PROCEDURAL BACKGROUND


              Petitioner Liberty Mutual is an insurance company licensed to do business

in West Virginia. Liberty Mutual maintains a list of preferred body shops that may be

selected by their insureds to repair vehicles that are involved in accidents or otherwise

damaged. It refers to these preferred body shops as Total Liberty Care (“TLC”) Shops.

Petitioner Chandler’s operates an automobile body shop in West Virginia and is one of

Liberty Mutual’s TLC Shops.1


1
  It is necessary at the beginning to explain the terminology used in this appeal with
respect to the types of automobile crash parts that are available for the repair of damaged
vehicles. “Crash parts” means “exterior or interior sheet metal or fiberglass panels and
parts that form the superstructure or body of a motor vehicle, including but not limited to,
fenders, bumpers, quarter panels, door panels, hoods, grills, fire walls, permanent roofs,
wheel wells and front and rear lamp display panels.” W.Va. Code § 46A-6B-2(c) (1995).

       “Genuine crash parts” means “parts manufactured by or for the original
manufacturer of the motor vehicle to be repaired” that “are authorized to carry the name
or trademark of the original manufacturer of the motor vehicle.” W.Va. Code § 46A-6B­
2(d) (1995). “Aftermarket crash part” means a part “manufactured by a person other than
the original manufacturer of the motor vehicle to be repaired” and “for which the original
manufacturer of the motor vehicle has not authorized the use of its name or trademark by
the manufacturer of the crash parts.” W.Va. Code § 46A-6B-2(a) (1995).

       “Salvage crash parts” or “recycled genuine original equipment (OEM) parts” are
used interchangeably and are not defined in our Code. The circuit court defined “salvage
crash parts/recycled genuine original OEM parts” to mean “a part manufactured by the
original manufacturer that is authorized to carry the name or trademark of the original
manufacturer, but has been removed from a salvaged vehicle.” Similarly, a January 17,
2012, Federal Trade Commission Alert submitted by the parties defines a recycled OEM
part as “a part that was made for and installed in a new vehicle by the manufacturer or the
original equipment manufacturer, and later removed from the vehicle and made available
(continued . . .)
                                             2

for resale or reuse.” Although the parties use different terms to refer to these parts, and
the circuit court chose to refer to them as “salvage” parts, for purposes of the instant
appeal, we will refer to them as “salvage/recycled OEM” parts.

       The West Virginia Legislature passed the Crash Parts Act, W. Va. Code § 46A­
6B-1, et seq. to address the use of aftermarket crash parts in the repair of motor vehicles
involved in accidents. West Virginia Code § 46A-6B-1, the Legislative declaration for
the Crash Parts Act, provides

              The Legislature hereby finds and declares as a matter of
              public policy that the purposes of this article are to require
              disclosure to motor vehicle owners of information on certain
              replacement crash parts for repairs to their motor vehicles and
              to prevent both motor vehicle body shops and insurance
              companies from requiring the use of aftermarket crash parts
              for repair unless the motor vehicle owner consents in writing
              at the time of the repair.

W. Va. Code § 46A-6B-1 (1995).

      West Virginia Code § 46A-6B-3 places certain limitations on the use of
aftermarket crash parts when negotiating repairs of a motor vehicle. It provides,

              For all motor vehicles requiring repair by motor vehicle body
              shops in the year of their manufacture or in the two
              succeeding years thereafter, motor vehicle body shops must
              use genuine crash parts sufficient to maintain the
              manufacturer’s warranty for fit, finish, structural integrity,
              corrosion resistance, dent resistance and crash performance
              unless the motor vehicle owner consents in writing at the time
              of the repair to the use of aftermarket crash parts. No
              insurance company may require the use of aftermarket crash
              parts when negotiating repairs of the motor vehicle with any
              repairer for a period of three years, the year the motor vehicle
              was manufactured and the two succeeding years thereafter,
              unless the motor vehicle owner consents in writing at the time
              of the repair to the use of aftermarket crash parts.

W. Va. Code § 46A-6B-3 (1995).


                                             3

             Liberty Mutual maintains a nationwide policy for its TLC Shops

concerning the use of salvage/recycled OEM crash parts. Liberty Mutual asserts that it

directed its TLC shops to repair vehicles utilizing salvage/recycled OEM crash parts

where available and appropriate, which satisfied the following criteria: (a) manufactured

by the original manufacturer; (b) from a vehicle of the same model year or newer; and (c)

with the same number of miles or fewer than the vehicle to be repaired. However,

Liberty Mutual’s policy that it did not utilize aftermarket crash parts in the repair of

vehicles three years old or newer did not change.2



             On December 15, 2011, the Attorney General filed a complaint and petition

for temporary and permanent injunction alleging that (1) Petitioner Liberty Mutual

required the use of salvage/recycled OEM crash parts when negotiating the repairs for


2
  Liberty Mutual claims that it based its decision upon its understanding that the use of
salvage/recycled OEM crash parts was sufficient to maintain the manufacturers’
warranties for fit, finish, structural integrity, corrosion resistance, dent resistance and
crash performance of the motor vehicle, pursuant to the provisions set forth in the Crash
Parts Act, the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq., and factory
warranties issued by new car manufacturers. As a further service, Liberty Mutual
provided a lifetime warranty to the owner of the motor vehicle for all repairs performed
by its TLC Shops. In addition, Chandler’s issued its own lifetime warranty for vehicles
repaired by it. Liberty Mutual claims that Joe Holland, one of its former TLC shops,
voiced an objection to using these parts and when they were unable to resolve the issue,
Joe Holland was removed from Liberty Mutual’s list of approved TLC shops. Joe
Holland then contacted the Attorney General’s office. Liberty Mutual believes that Joe
Holland is disgruntled because its interest in selling new OEM parts has been impacted
by Liberty Mutual’s practice.


                                            4

motor vehicles without the written consent of the motor vehicle owner in violation of the

West Virginia Crash Parts Act (§ 46A-6B-3) and the West Virginia Consumer Credit and

Protection Act (§ 46A-6-104); (2) Petitioner Chandler’s failed to include a written

statement notifying motor vehicle owners that salvage/recycled OEM crash parts were

being used to repair their vehicles in violation of West Virginia Code §§ 46A-6B-4 and

46A-6-104; and (3) Petitioners’ failure to disclose to consumers that salvage/recycled

OEM crash parts were being used was an unfair or deceptive practice as defined by West

Virginia Code § 46A-6-102(7)(M) in violation of West Virginia Code § 46A-6-104.3



             Petitioners removed the action to the United States District Court for the

Southern District of West Virginia, asserting that the Magnuson-Moss Warranty Act

(“MMWA”), 15 U.S.C. § 2301, et seq., preempted the West Virginia Automotive Crash

Parts Act, W.Va. Code § 46A-6B-1, et seq., because it “prohibit[ed] manufacturers from

voiding or invalidating warranties based on the use of aftermarket or recycled OEM parts

during repairs.” The District Court, Judge Goodwin, issued a Memorandum Opinion and

Order on March 27, 2012, remanding the case back to the circuit court, concluding, in

part, that (1) the MMWA prohibits warrantors of consumer products from conditioning

warranties on certain circumstances, (2) the West Virginia Crash Parts Act maintains


3
  West Virginia Code § 46A-6B-6 (1995) provides that “[a] violation of any provision of
this article is an unfair or deceptive act or practice within the meaning of section one
hundred two, article six of this chapter and is subject to the enforcement and penalty
provisions contained in this chapter.”


                                           5

standards for motor vehicle shops and insurance companies for the repair of newer

automobiles, and (3) therefore, the two laws govern different actors and different

conduct.



              Upon remand, the circuit court held a hearing on April 9, 2012, on the

State’s motion for temporary injunction, at which time the parties agreed that the matter

could be decided on cross motions for summary judgment. Petitioners agreed that they

would convert their previously-filed motion to dismiss to a summary judgment motion

with the right to supplement said motion. The circuit court permitted the parties the

opportunity to conduct discovery, but no scheduling order was entered. On April 25,

2012, the Petitioners each filed an answer to the Attorney General’s complaint, including

a counterclaim seeking a declaratory judgment concerning the issues at hand. Petitioners

also served discovery requests upon the State.



              Thereafter, the State filed its motion for summary judgment and attached as

exhibits emails between Liberty Mutual and its TLC Shops, work orders from TLC

Shops, manufacturer’s position statements from Mazda, Honda, Volvo and Ford,

published opinions from automobile industry guide Edmunds.com, and correspondence

from the New York State Auto Collision Technicians Association and the Federal Trade

Commission.     The State then filed a motion to dismiss Petitioners’ counterclaim.

Petitioners filed their response to the State’s motion for summary judgment and to its

motion to dismiss, and included a Rule 56(f) affidavit by its counsel detailing alleged

                                            6

discovery disputes with the State and asserting that further discovery “will reflect that

contrary to the representations to [the circuit court], the use of recycled OEM crash parts

does not serve to automatically void a manufacturer’s new car warranty . . . .”



              The circuit court held a hearing on September 24, 2012, on the State’s

motion for summary judgment and motion to dismiss Petitioners’ counterclaim for

declaratory judgment. In its December 18, 2012, order, the circuit court stated that it had

previously decided this very same issue in a case styled, W.Va. Automotive Dismantlers

and Recycler’s Association, the W.Va. Insurance Federation, Inc., and State Farm

Mutual Automobile Insurance Company v. McGraw, et al., Civil Action No. 97-C-2797

(Aug. 1998). In that case, in an August 20, 1998, order, the circuit court ruled as follows:


       When automobile insurance companies negotiate the repair of automobiles,
       and when motor vehicle body shops repair automobiles using “genuine
       crash parts” sufficient to maintain the automobile manufacturer’s new car
       warranty for that part, they must first obtain the written consent of the
       owner of the automobile to be repaired to use “aftermarket crash parts,” as
       defined by the [West Virginia Automotive Crash Parts Act], or “salvage
       crash parts,” as the term has been used in this opinion.


              With its prior decision as the backdrop for its classification of “salvage

crash parts” and the requirement that their use be disclosed the same as with “aftermarket

crash parts,” the circuit court went on to find that Petitioner Liberty Mutual, by its own

policy as of June 2010, required the use of salvage/recycled OEM crash parts when

negotiating for repairs for motor vehicles in the year of their manufacture or in the

succeeding two years without the written consent of the consumer. Petitioner Chandler’s

                                             7

presented no evidence to dispute that it used salvage/recycled OEM crash parts to repair

vehicles under Liberty Mutual claims without disclosure to or consent from the

consumer. The court concluded that although salvage/recycled OEM crash parts meet the

statutory definition of “genuine crash parts,” they do not comply with the underlying

statutory requirement that such parts be “sufficient to maintain the manufacturer’s

warranty” on that part.   On this basis, the circuit court concluded that Liberty Mutual

violated W. Va. Code § 46A-6B-3 and § 46A-6-104 and Chandler’s violated W. Va.

Code § 46A-6B-4 by using salvage/recycled OEM crash parts. On January 18, 2013, the

circuit court entered an order amending its December 18, 2012, order and declaring it

final for purposes of appeal pursuant to W.Va.R.Civ.P. 54(b).


                                            II.


                               STANDARD OF REVIEW


              “A circuit court’s entry of summary judgment is reviewed de novo.” Syl.

Pt. 1, Painter v Peavey, 192 W. Va. 189, 451 S.E.2d 755 (1994). When considering the

propriety of summary judgment, the Court applies the same standard that is applied at the

circuit court level. “[A] motion for summary judgment should be granted only when it is

clear that there is no genuine issue of fact to be tried and inquiry concerning the facts is

not desirable to clarify the application of the law.” Syl. Pt. 3, Aetna Cas. & Sur. Co. v.

Federal Ins. Co. of New York, 148 W. Va. 160, 133 S.E.2d 770 (1963). If the record

taken as a whole cannot lead a rational trier of fact to find for the nonmoving party,

summary judgment must be granted. Parker v. Estate of Bealer, 221 W. Va. 684, 687,


                                             8

656 S.E.2d 129, 132 (2007) (citing Williams v. Precision Coil, Inc., 194 W. Va. 52, 459

S.E.2d 329 (1995)).



              Likewise, the standard of appellate review from an order dismissing a claim

under W.Va.R.Civ.P. 12(b)(6) for failure to state a claim is de novo. Sturm v. Board of

Educ. of Kanawha County, 223 W. Va. 277, 280, 672 S.E.2d 606, 609 (2008)(citing State

ex rel. McGraw v. Scott Runyan Pontiac-Buick, Inc., 194 W. Va. 770, 461 S.E.2d 516

(1995)). The controlling principle of law on appeal, as at the trial court level, is that a

complaint should not be dismissed unless it appears beyond doubt that the plaintiff can

prove no set of facts in support of the claim which would entitle the plaintiff to relief. See

Conrad v. ARA Szabo, 198 W. Va. 362, 480 S.E.2d 801 (1996); Chapman v. Kane

Transfer Co., Inc., 160 W. Va. 530, 236 S.E.2d 207 (1977).



                                             III.


                                        ANALYSIS


              Although Petitioners present various assignments of error in this appeal, the

primary issue we must first consider is whether the Crash Parts Act applies to

salvage/recycled OEM crash parts. As we previously stated, the circuit court determined

that the decision it reached in August 1998 in W.Va. Automotive Dismantlers and

Recycler’s Association, the W.Va. Insurance Federation, Inc., and State Farm Mutual

Automobile Insurance Company v. McGraw, et al., Civil Action No. 97-C-2797 (Aug.



                                              9

1998) is still valid and applicable to the current proceedings. In its August 20, 1998,

order, the circuit court ruled that


              [w]hen automobile insurance companies negotiate the repair
              of automobiles, and when motor vehicle body shops repair
              automobiles using “genuine crash parts” sufficient to
              maintain the automobile manufacturer’s new car warranty for
              that part, they must first obtain the written consent of the
              owner of the automobile to be repaired to use “aftermarket
              crash parts,” as defined by the [West Virginia Automotive
              Crash Parts Act], or “salvage crash parts,” as the term has
              been used in this opinion.

In its December 2012 final order, the circuit court stated that “[h]aving reviewed its 1998

Order, this Court summarily concludes that it was correct in its prior interpretation of the

Automotive Crash Parts Act . . .” The circuit court found that “[a]lthough salvage crash

parts meet the statutory definition of ‘genuine crash parts,’ they do not comply with the

underlying requirement that such parts be ‘sufficient to maintain the manufacturer’s

warranty’ on that part.” The court made the following conclusions of law:

              3. “Salvage crash parts” means “a part manufactured by or for
              the original manufacturer that is authorized to carry the name
              or trademark of the original manufacturer, but has been
              removed from a salvaged vehicle.” 1998 Order (August
              1998); State ex rel. McGraw v. Liberty Mutual Insurance
              Company, et al., 2012 WL 1036848 (S.D.W. Va.).

                                            ...

              5. “Recycled genuine original equipment manufacturer parts,”
              as used by the Petitioners, has the same meaning as “salvage
              crash parts.” 1998 Order (Aug. 1998).

              6. Although salvage crash parts meet the statutory definition
              of “genuine crash parts,” they do not comply with the


                                            10
             underlying requirement that such parts be “sufficient to
             maintain the manufacturer’s warranty” on that part.

                                           ...

             21. Having reviewed its 1998 Order, this Court concludes
             that it was correct in its prior interpretation of the Automotive
             Crash Parts Act – that “when automobile insurance
             companies negotiate the repair of automobiles, and when
             motor vehicle body shops repair automobiles, they must
             negotiate and effect the repair of the automobiles using new
             “genuine crash parts” sufficient to maintain the automobile
             manufacturer’s new car warranty for that part, unless they
             first obtain the written consent of the owner of the automobile
             to be repaired to use ‘aftermarket crash parts,’ as defined by
             the Act, or ‘salvage crash parts,’ as the term has been used in
             [the 1998 opinion.]”

             22. The language required to be used in the notice to the
             consumer “if the replacement parts are aftermarket crash
             parts” set forth in W. Va. Code § 46A-6B-4(b) does not
             preclude Petitioners from complying with W. Va. Code §
             46A-6B-4(a) which requires:

             a.     providing a list to the vehicle owner of the replacement
             crash parts that the body shop intends to use in making
             repairs, W. Va. Code § 46A-6B-4(a)(1);

             b.     specifying whether the replacement parts are genuine
             crash parts, W. Va. Code § 46A-6B-4(a)(2); and

             c.     identifying the manufacturer of the parts if the
             replacement parts are aftermarket crash parts, W. Va. Code §
             46A-6B-4(a)(3).

             (Emphasis added). These disclosures are required to be given
             to consumers before the motor vehicle body shop begins
             works on the consumer’s vehicle and is clearly intended to
             include all replacement crash parts intended to be used in the
             repair whether new, salvaged, or aftermarket.

(Emphasis in original).


                                            11

             Petitioners assert that the circuit court committed reversible error in

interpreting the Act, as it plainly and unambiguously applies only to the use of

“aftermarket” crash parts, not salvage/recycled OEM parts. Petitioners contend that the

circuit court not only improperly interpreted the Act, but it modified, revised and

amended the Act in order to apply it to the use of salvage/recycled OEM crash parts.



             Conversely, the State contends that if the statute did not have the qualifying

language with regard to “genuine crash parts,” requiring that they be “sufficient to

maintain the manufacturer’s warranty for fit, finish, structural integrity, corrosion

resistance, dent resistance and crash performance, then, any genuine crash part could be

used without notice to the vehicle owner. W. Va. Code § 46A-6B-3. The State asserts

that the use of the qualifying language makes the statute ambiguous because

salvage/recycle OEM crash parts do not maintain the manufacturer’s warranty. The State

points to the circuit court’s prior 1998 order in W.Va. Automotive Dismantlers and

Recycler’s Association, the W.Va. Insurance Federation, Inc., and State Farm Mutual

Automobile Insurance Company v. McGraw, et al., Civil Action No. 97-C-2797, wherein

the circuit court reasoned that an ambiguity existed in W. Va. Code § 46A-6B-3 by

stating:


             There is conflict between the first and second sentences of §
             46A-6B-3. A literal reading of the second sentence would
             permit an insurance company to negotiate with a motor
             vehicle body shop, a “repairer” under the statutory language,
             for the use of any “genuine crash parts,” including “salvage
             crash parts.” However, a literal reading of the first sentence

                                           12
              would prohibit a motor vehicle body shop from using
              “salvage crash parts,” because their use would void
              automobile manufacturers’ new car warranties. Thus, a motor
              vehicle body shop would be placed in the position of having
              an insurer pay it to install “salvage crash parts,” while it
              would be required to install new, unused “genuine crash
              parts.” An ambiguity is created insofar as an insurance
              company may require the use of “salvage crash parts,” while
              a motor vehicle body shop may not install them. (footnote
              omitted) The Court must resolve the ambiguity created by W.
              Va. Code § 46A-6B-3.


       The State posits that because the statute is remedial in nature, it should be

construed in favor of including salvage/recycled OEM crash parts in the notice

requirements since the State asserts that they do not maintain the manufacturer’s

warranty. After thoroughly reviewing the parties’ arguments and the pertinent statutory

provisions, we conclude that the circuit court’s order must be reversed.



              With respect to the Crash Parts Act, the intent of the Legislature is plainly

set forth in the Declaration for the Act. This provision specifically states that the purpose

for the enactment of the Crash Parts Act was “to require disclosure to motor vehicle

owners of information on certain replacement crash parts for repairs to their motor

vehicles and to prevent both motor vehicle body shops and insurance companies from

requiring use of aftermarket crash parts for repair unless the motor vehicle owner

consents in writing at the time of the repair.” W. Va. Code § 46A-6B-1 (Emphasis

added). As a preliminary matter, we observe that the Legislature’s stated purpose for this

statute was to limit the use of some, but not all, replacement crash parts. The use of


                                             13

aftermarket crash parts was expressly limited. The use of salvage/recycled OEM crash

parts was not.4



              As stated above, the Crash Parts Act expressly defines aftermarket parts as:

“(1) [m]anufactured by a person other than the original manufacturer of the motor vehicle

to be repaired; and (2) [f]or which the original manufacturer of the motor vehicle has not

authorized the use of its name or trademark by the manufacturer of the crash parts.”

W.Va. Code § 46A-6B-2(a). Contrary to the definition of aftermarket parts in the Crash

Parts Act, salvage/recycled OEM genuine parts are actually manufactured by the original

equipment manufacturer, and are authorized to use that manufacturer’s name and/or

trademark.



              The Legislature’s intent is also plainly evidenced by the express consent

language required by the Crash Parts Act, which mandates that the following notice

provision, without any changes, must be used:



4
  Petitioners also contend that the intention of the Legislature with respect to the Crash
Parts Act is also reflected by its subsequent legislative history since the passage of the
Act in 1995. However, the Petitioners are cognizant that this Court has previously
commented that it does not believe that “post-enactment legislative history is entitled to
substantial consideration in construing a statute.” Appalachian Power Co. v. State Tax
Dep’t, 195 W. Va. 573, 587 n. 16, 466 S.E.2d 424, 438 n. 16 (1995). Nonetheless, the
Petitioners assert that from 1997 through 2003, ten bills were introduced during the
Regular Session of the Legislature seeking to amend the Crash Parts Act and address the
use of used or salvage/recycled crash parts. However, none of these bills were passed.


                                           14

              THIS ESTIMATE HAS BEEN PREPARED BASED ON
              THE USE OF AFTERMARKET CRASH PARTS THAT ARE
              NOT    MANUFACTURED    BY    THE   ORIGINAL
              MANUFACTURER OF THE VEHICLE OR BY A
              MANUFACTURER AUTHORIZED BY THE ORIGINAL
              MANUFACTURER     TO   USE   ITS  NAME    OR
              TRADEMARK. THE USE OF AN AFTERMARKET CRASH
              PART   MAY    INVALIDATE   ANY   REMAINING
              WARRANTIES OF THE ORIGINAL MANUFACTURER
              ON THAT CRASH PART.

W. Va. Code § 46A-6B-4 (1995) (Emphasis added).



              This Court has stated that “[t]he primary object in construing a statute is to

ascertain and give effect to the intent of the Legislature.” Syl. pt. 1, Smith v. State

Workmen’s Comp. Comm’r, 159 W.Va. 108, 219 S.E.2d 361 (1975). We then examine

the precise words chosen by the Legislature in adopting the statute. “A statutory

provision which is clear and unambiguous and plainly expresses the legislative intent will

not be interpreted by the courts but will be given full force and effect.” Syl. Pt. 2, State v.

Epperly, 135 W.Va. 877, 65 S.E.2d 488 (1951). Accord DeVane v. Kennedy, 205 W.Va.

519, 529, 519 S.E.2d 622, 632 (1999) (“Where the language of a statutory provision is

plain, its terms should be applied as written and not construed.” (citations omitted)); Syl.

Pt. 5, State v. General Daniel Morgan Post No. 548, V.F.W., 144 W.Va. 137, 107 S.E.2d

353 (1959) (“When a statute is clear and unambiguous and the legislative intent is plain,

the statute should not be interpreted by the courts, and in such case it is the duty of the

courts not to construe but to apply the statute.”). Where, however, the statutory language

is not plain, its language must be construed before it can be applied: “[a] statute that is


                                              15

ambiguous must be construed before it can be applied.” Syl. Pt. 1, Farley v. Buckalew,

186 W.Va. 693, 414 S.E.2d 454 (1992). Accord Syl. Pt. 1, Ohio County Comm’n v.

Manchin, 171 W.Va. 552, 301 S.E.2d 183 (1983) (“Judicial interpretation of a statute is

warranted only if the statute is ambiguous and the initial step in such interpretative

inquiry is to ascertain the legislative intent.”).



               Furthermore, in Banker v. Banker, 196 W.Va. 535, 546-47, 474 S.E.2d 465,

476-77 (1996) this Court stated, “[i]t is not for this Court arbitrarily to read into [a

statute] that which it does not say. Just as courts are not to eliminate through judicial

interpretation words that were purposely included, we are obliged not to add to statutes

something the Legislature purposely omitted.” More specifically, this Court has further

cautioned that “[a] statute, or an administrative rule, may not, under the guise of

‘interpretation,’ be modified, revised, amended or rewritten.” Syl. Pt. 1, Consumer

Advocate Division v. Public Service Commission, 182 W.Va. 152, 386 S.E.2d 650 (1989).



               The legislative declaration in W. Va. Code § 46A-6B-1, statutory

definitions in § 46A-6B-2, and notice provision in § 46A-6B-4 must be read in

conjunction with § 46A-6B-3 in ascertaining the intent of the Crash Parts Act. Our rules

of statutory construction require us to give meaning to all provisions in a statutory

scheme, if at all possible. See Syl. Pt. 2, Smith v. State Workmen’s Compensation Com’r,

159 W.Va. 108, 219 S.E.2d 361 (1975) (“In ascertaining legislative intent, effect must be

given to each part of the statute and to the statute as a whole so as to accomplish the

                                               16

general purpose of the legislation.”). We must apply statutes so that no legislative

enactment is meaningless, and to read them to harmonize with legislative intent. “Statutes

which relate to the same subject matter should be read and applied together so that the

Legislature’s intention can be gathered from the whole of the enactments.” Syl. Pt. 3,

Smith v. State Workmen’s Compensation Com’r, 159 W.Va. 108, 219 S.E.2d 361 (1975).

In other words, statutes must be read in pari materia to ensure that legislative intent is

being effected. We have stated that

              [s]tatutes which relate to the same persons or things, or to the
              same class of persons or things, or statutes which have a
              common purpose will be regarded in Pari materia to assure
              recognition and implementation of the legislative intent.
              Accordingly, a court should not limit its consideration to any
              single part, provision, section, sentence, phrase or word, but
              rather review the act or statute in its entirety to ascertain
              legislative intent properly.

Syl. Pt. 5, Fruehauf Corp. v. Huntington Moving & Storage Co., 159 W.Va. 14, 217

S.E.2d 907 (1975). See also, Syl. Pt. 3, State ex rel. Graney v. Sims, 144 W.Va. 72, 105

S.E.2d 886 (1958) (“Statutes in pari materia must be construed together and the

legislative intention, as gathered from the whole of the enactments, must be given

effect.”).



              By failing to read the notice provision set forth in W.Va. Code § 46A-6B-4,

in para materia with W. Va. Code § 46A-6B-3, the circuit court failed to give

significance and effect “to every section, clause, word or part of the statute.” Syl. Pt. 3, in

part, Meadows v. Wal-Mart Stores, Inc., 207 W.Va. 203, 530 S.E.2d 676 (1999). In


                                              17

Martin v. Randolph County Bd. Of Educ., 195 W.Va. 297, 312, 465 S.E. 2d 399, 415

(1995), this Court stated that “[c]ourts must presume that a legislature says in a statute

what it means and means in a statute what it says there.” Id. (quoting Connecticut Nat’l

Bank v. Germain, 503 U.S. 249, 253-54, 112 S. Ct. 1146, 1149, 117 L. Ed. 2d 391, 397

(1992)). See also, Cunningham v. Hill, 226 W. Va. 180, 185, 698 S.E.2d 944, 949 (2010).



              As further noted by this Court in Taylor v. Nationwide Mut. Ins. Co., 214

W. Va. 324, 328, 589 S.E.2d 55, 59 (2003), when interpreting a statutory provision,

courts are “bound to apply, and not construe, the enactment’s plain language.” Thus, a

trial court must favor the plain and obvious meaning of the statute rather than a narrow or

strained construction. Furthermore, as this Court noted in Banker, 196 W.Va. at 546-547,

474 S.E. at 476-477, the trial court cannot “add to statutes something the Legislature

purposely omitted.”



              In attempting to interpret the Crash Parts Act, the circuit court did not

address the legislative intent found in the Act’s declaration. Rather, it simply interpreted

the Act, relying in part upon its 1998 opinion. Ignoring the express legislative intent, the

circuit court determined that salvage/recycled OEM genuine crash parts are the same as

aftermarket crash parts and therefore the same notice provisions under the Crash Parts

Act for aftermarket crash parts are applicable. The Circuit Court reached this decision

despite the fact that the Crash Parts Act does not reference or otherwise include a

definition for salvage/recycled OEM genuine crash parts. Further, the Circuit Court

                                            18

concluded that under the Crash Parts Act the statutory definition of aftermarket parts

includes salvage/recycled genuine OEM crash parts even though the parts themselves are,

as the definitions reveal, diametrically different.



              By virtue of its holding unnecessarily interpreting W. Va. Code § 46A-6B­

3, the circuit court modified the Crash Parts Act and greatly broadened its application

beyond that expressly intended by the Legislature, even though the Act and its purpose is

plain and unambiguous. Following our principles of statutory construction, the only

logical conclusion is that the Legislature did not address the use of salvage/recycled

OEM crash parts in the Crash Parts Act. Otherwise, it would have enacted a specific

notice provision for the use of those separately defined parts.         Absent legislative

direction, we must give effect to the Legislature’s use of the term, “certain replacement

crash parts,” and find that the Legislature included such a term for a limiting purpose in

terms of coverage by the statute. If it had wanted the statute to apply to salvage/recycled

OEM crash parts, the Legislature could have easily done so – as it did with aftermarket

crash parts. It is not this Court’s prerogative to here legislate additional coverage in a

statute that is expressly self-limiting.     We therefore decline to do here what the

Legislature did not. The circuit court should have presumed that the Legislature said in

the Crash Parts Act what it meant, that consent is only required with respect to

“aftermarket” crash parts.




                                              19

              As the circuit court recognized, “the WVCCPA is not an outright

prohibition to the use of crash parts other than genuine OEM crash parts. Rather, it is a

consumer protection statute requiring that consumers be notified when aftermarket crash

parts are used during the repair process.” Although the WVCCPA is a remedial statute

designed to protect consumers, the statute does not provide this Court the autonomy to

construe and rewrite the Crash Parts Act in a manner inconsistent with express legislative

mandate. Importantly, West Virginia Code § 46A-6-101(2) (1974) specifically states that

it is the intent of the legislature that the WVCCPA “not be construed to prohibit acts or

practices which are reasonable in relation to the development and preservation of

business or which are not injurious to the public interest. . . .” This Court observed in

McFoy v. Amerigas, Inc., 170 W. Va. 526, 529, 295 S.E.2d 16, 20 (1982), that whenever

a trade practice is challenged, “the lawfulness of the challenged practice must be

measured by whether that activity was reasonable in relation to the development and

preservation of business. . . .”



              We observe the competing interests at stake in this appeal – insurance

companies’ efforts to further reduce the cost of premiums for its insureds and the market

competition that the use of salvage/recycled OEM and aftermarket crash parts generates,

versus the public policy interests of requiring disclosure to motor vehicle owners of

information on certain replacement crash parts for repairs to their motor vehicles. This is

a policy determination and, in our system of governance, one best left to the Legislature.

Unless and until our legislature expressly mandates that insurers and automobile repair

                                            20

shops must disclose and obtain consent prior to using salvage/recycled OEM crash parts

in the repair of consumers’ automobiles, we will not judge the wisdom or desirability of

legislative policy determinations made in areas that neither affect fundamental rights nor

proceed along suspect lines. See State ex rel. Appalachian Power Co. v. Gainer, 149 W.

Va. 740, 143 S.E.2d 351 (1965). Such powers are not within the purview of this Court.



             As we stated in Subcarrier Communications, Inc. v. Nield, 218 W. Va. 292,

299 n. 10, 624 S.E.2d 729, 736 n. 10 (2005), “[i]t is not the province of the courts to

make or supervise legislation, and a statute may not, under the guise of interpretation, be

modified, revised, amended, distorted, remodeled, or rewritten.” We also observed in

Huffman v. Goals Coal Co., 223 W. Va. 724, 679 S.E.2d 323 (2009), that

              [t]his Court does not sit as a superlegislature, commissioned
              to pass upon the political, social, economic or scientific
              merits of statutes pertaining to proper subject of legislation.
              It is the duty of the legislature to consider facts, establish
              policy, and embody that policy in legislation. It is the duty of
              this court to enforce legislation unless it runs afoul of the
              State or Federal Constitutions. Boyd v. Merritt, 177 W. Va.
              472, 474, 354 S.E.2d 106, 108 (1986). See also, Lewis v.
              Canaan Valley Resorts, Inc., 185 W. Va. 684, 692 408 S.E.2d
              634, 642 (1991) (“the judiciary may not sit as a
              superlegislature to judge the wisdom or desirability of
              legislative policy determinations made in areas that neither
              affect fundamental rights nor proceed along suspect lines.”);
              Syllabus Point 1, in part, State ex rel. Appalachian Power Co.
              v. Gainer, 149 W. Va. 740, 143 S.E.2d 351 (1965)(“Courts
              are not concerned with questions relating to legislative policy.
              The general powers of the legislature, within constitutional
              limits, are almost plenary.”)




                                            21

Huffman, 223 W. Va. at 728, 679 S.E.2d at 327. Furthermore, with regard to matters of

legislative policy, we have recognized that,

               [i]f the Legislature has promulgated statutes to govern a
               specific situation yet is silent as to other related but
               unanticipated corresponding situations, it is for the
               Legislature to ultimately determine how its enactments should
               apply to the latter scenarios . . . When specific statutory
               language produces a result argued to be unforeseen by the
               Legislature, the remedy lies with the Legislature, whose
               action produced it, and not with the courts. The question of
               dealing with the situation in a more satisfactory or desirable
               manner is a matter of policy which calls for legislative, not
               judicial, action. Worley v. Beckley Mech., Inc., 220 W. Va.
               633, 643, 648 S.E.2d 620, 630 (2007).

Soulsby v. Soulsby, 222 W. Va. 236, 247, 664 S.E.2d 121, 132 (2008).



               Lastly, in addition to finding that the Petitioners violated the Crash Parts

Act, the circuit court also found that Petitioners violated W. Va. Code § 46A-6-1045 by

concealing, suppressing or omitting the material facts as to the types of parts used to

repair consumers’ vehicles in a consumer transaction. In its order, the circuit court

concluded that

               the type and quality of parts being used to repair a consumer’s
               motor vehicle, i.e. - salvaged crash parts, are material facts.
               West Virginia Code § 46A-6-102(7)(M) defines an unfair or
               deceptive act or practice to include ‘the concealment,

5
    West Virginia Code § 46A-6-104 (1974) provides,

               [u]nfair methods of competition and unfair or deceptive acts
               or practices in the conduct of any trade or commerce are
               hereby declared unlawful.


                                               22

              suppression or omission of any material fact with the intent
              that others rely upon such concealment, suppression or
              omission, in connection with the sale or advertisement of any
              goods or services. . . .


              However, because we conclude that the Crash Parts Act is inapplicable to

the Petitioners’ conduct alleged in this appeal and thus, Petitioners have not engaged in

an unfair or deceptive act or practice prohibited by express legislative mandate, we find

that the circuit court erred and decline to now create a separate judicial cause of action

under the CCPA simply because salvage/recycled OEM crash parts were being used in

the repair of automobiles involved in this case.6


                                            IV.


                                     CONCLUSION


              For the foregoing reasons, we find that the circuit court exceeded its

jurisdiction and committed reversible error. Accordingly, we reverse the December 13,

2012, order of the Circuit Court of Kanawha County and remand this matter for further

proceedings consistent with this Opinion.



                                                               Reversed and Remanded.




6
 Because we conclude that the circuit court’s order must be reversed on these issues, it is
not necessary for this Court to address the Petitioners’ remaining assignments of error.


                                             23